829 F.2d 1120Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dwight JOHNSON, Plaintiff-Appellant,v.Charles CREECY; Earl Beshears; Frank Evans; Gene Cousins, Intheir official and individual capacity,Defendants-Appellees.
No. 87-7172
United States Court of Appeals, Fourth Circuit.
Submitted July 30, 1987.Decided September 23, 1987.

Dwight Johnson, pro se.
LaVee Hamer Jackson, Office of the Attorney General, for appellees.
Before MURNAGHAN, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Dwight Johnson, a North Carolina inmate, appeals from the order of the magistrate denying Johnson's motion for discovery in his 42 U.S.C. Sec. 1983 action.


2
This Court has jurisdiction to review final decisions of the district court.  28 U.S.C. Sec. 1291.  As a general rule, discovery orders are interlocutory and not appealable.  See United States v. Ryan, 402 U.S. 530, 532-33 (1971); North Carolina Ass'n of Black Lawyers v. North Carolina Board of Law Examiners, 538 F.2d 547, 548 (4th Cir. 1976).  We therefore lack jurisdiction to consider this appeal.


3
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


4
DISMISSED.